        Case 2:18-cv-04182-MSG Document 49 Filed 05/30/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 IRVIN SAMUEL HARPER,                            :
                                                 : CIVIL ACTION
                             Plaintiff,          : No. 18-cv-4182
                                                 :
        v.                                       :
                                                 :
 THE CITY OF PHILADELPHIA, PA, et al.            :
                                                 :
                             Defendant           :
                                                 :

                               NOTICE OF APPEARANCE

TO THE CLERK OF COURT:

      Kindly enter my appearance on behalf of Defendants the City of Philadelphia, Daniel
O’Malley, Richard Ross, and Mark Burgmann in the above-referenced matter.

                                                        Respectfully Submitted,

Date: May 30, 2019                                      /s/ Meghan E. Claiborne
                                                        Meghan E. Claiborne, Esquire
                                                        Deputy City Solicitor



                          WITHDRAWAL OF APPEARANCE

TO THE CLERK OF COURT:

      Kindly withdraw my appearance on behalf of Defendants the City of Philadelphia, Daniel
O’Malley, Richard Ross, and Mark Burgmann in the above-referenced matter.

                                                        Respectfully Submitted,

Date: May 30, 2019                                       /s/ Andrew Pomager
                                                        Andrew Pomager, Esquire
                                                        Assistant City Solicitor
         Case 2:18-cv-04182-MSG Document 49 Filed 05/30/19 Page 2 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
 IRVIN SAMUEL HARPER,                               :
                                                    : CIVIL ACTION
                               Plaintiff,           : No. 18-cv-4182
                                                    :
        v.                                          :
                                                    :
 THE CITY OF PHILADELPHIA, PA, et al.               :
                                                    :
                               Defendant            :
                                                    :

                                CERTIFICATE OF SERVICE

       I hereby certify that on the date below, the foregoing Notice of Appearance and Withdrawal

of Appearance has been filed on ECF and is available for viewing and downloading. In addition,

a copy has been sent via regular mail to:

Irvin Samuel Harper
NP3252
SCI Phoenix
P.O. Box 244
Collegeville, PA 19426-0244
Appearing pro se



Date: May 30, 2019                                          /s/ Meghan E. Claiborne____
                                                           Meghan E. Claiborne, Esquire
                                                           Deputy City Solicitor
                                                           Pa. Attorney ID No.
                                                           City of Philadelphia Law Department
                                                           1515 Arch Street, 14th Floor
                                                           Philadelphia, PA 19102
